 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DANIEL R. SCHIESS
     Nevada Bar No. 5483
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 6   Email: dan.schiess@usdoj.gov

 7   Representing the United States of America

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
                                              -oOo-
10
      UNITED STATES OF AMERICA,                          Case No. 2:15-cr-00286-RFB-VCF
11
                             Plaintiff,
12                                                       STIPULATION TO CONTINUE
                   vs.                                   SENTENCING
13
      PIERRE FRANCO-RAMOS,                                               (First Request)
14
                             Defendant.
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

17   United States Attorney, and Daniel R. Schiess, Assistant United States Attorney, counsel for the

18   United States of America, and Craig A. Mueller, Esq., counsel for defendant Pierre Franco-

19   Ramos, that the sentencing currently scheduled for September 19, 2019, at the hour 2:00 p.m., be

20   vacated and set to a date and time convenient to this Court, but no sooner than three weeks, and

21   after 3 p.m. if convenient with the Court.

22          The Stipulation is entered into for the following reasons:

23

24
                                                     1
 1          1.     Counsel for Franco-Ramos has had difficulty opening the electronic version of the

 2   Presentence Investigative Report and only recently was able to do so. He needs additional time

 3   to review the report and review it with the defendant.

 4          2.     Counsel for the United States, AUSA Daniel R. Schiess, is currently in trial in

 5   United States v. Pastor Palafox et al, 2:16-cr-00265-GMN. The trial is in session Monday through

 6   Thursday from 9:00 a.m. – 3:00 p.m.

 7          3.     The defendant is not detained and does not object to the continuance.

 8          4.     The additional time requested herein is not sought for purposes of delay, but merely

 9   to allow for Government to timely appear at the sentencing hearing, and to allow defense counsel

10   reasonable time to effectively prepare for the hearing, taking into account the exercise of due

11   diligence.

12          Respectfully submitted this 17th day of September, 2019.

13
                                                         NICHOLAS A. TRUTANICH
14                                                       United States Attorney

15
     /s/ Craig A. Mueller_________                       /s/ Daniel R. Schiess__________
16   CRAIG A. MUELLER, Esq.                              DANIEL R. SCHIESS
     Counsel for FRANCO-RAMOS                            Assistant United States Attorney
17

18

19

20

21

22

23

24
                                                     2
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
                                                        Case No. 2:15-cr-00286-RFB-VCF
 3   UNITED STATES OF AMERICA,
                                                        FINDINGS OF FACT,
 4                         Plaintiff,                   CONCLUSIONS OF LAW AND
                 vs.                                    ORDER
 5
     PIERRE FRANCO-RAMOS,
 6
                           Defendant.
 7

 8                                         FINDINGS OF FACT

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10   Court finds that:
11          1.     Counsel for Franco-Ramos has had difficulty opening the electronic version of the
12   Presentence Investigative Report and only recently was able to do so. He needs additional time
13   to review the report and review it with the defendant.
14          2.     Counsel for the United States, AUSA Daniel R. Schiess, is currently in trial in
15   United States v. Pastor Palafox et al, 2:16-cr-00265-GMN. The trial is in session Monday through
16   Thursday from 9:00 a.m. – 3:00 p.m.
17          3.     The defendant is not detained and does not object to the continuance. The parties
18   agree to the continuance.
19          4.     The additional time requested herein is not sought for purposes of delay, but merely
20   to allow for continuity of counsel the Government, and to allow defense counsel reasonable time
21   to effectively prepare, taking into account the exercise of due diligence.
22

23

24
                                                      3
 1                                            ORDER

 2         IT IS FURTHER ORDERED that the sentencing currently scheduled for September 19,

 3                                                               October 11, 2019 at the hour of
     2019, at the hour of 3:00 p.m., be vacated and continued to _________________

 4    3 45 __.m.
     ___:___ p

 5                    18th day of September, 2019.
           DATED this ____

 6
                                             ____________________________________________
 7                                           RICHARD F. BOULWARE, II
                                             UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 4
